Exhibit 10.6

Graphic [pacd-20200331ex106c159c4001.jpg]



April 1, 2020



Bernie G. Wolford Jr.

address

city, state zip

Re: Consent to Salary Reduction and Waiver of Good Reason Provision

Dear Bernie:

You are currently a party to an Employment Agreement with Pacific Drilling
Manpower, Inc., a Delaware company and an indirect wholly-owned subsidiary of
Pacific Drilling S.A., (together, the “Company”), dated as of November 19, 2018,
as amended or restated from time to time (your “Employment Agreement”).
Capitalized terms used but not defined herein shall have the meaning set forth
in the Employment Agreement.

As you are aware, the Company has determined to effect a Company-wide reduction
in base salaries effective April 1, 2020, which will reduce your base salary by
10% (the “Reduction”).  Pursuant to Section 5(c)(i) of your Employment
Agreement, “a material diminution in [your] Base Salary or target Annual Bonus”
qualifies as a Good Reason to terminate your employment.

By signing this letter agreement, you acknowledge and agree that (i) you are
aware of the Reduction and have reviewed your Employment Agreement, (ii) you
consent to the Reduction and agree that it does not constitute Good Reason under
your Employment Agreement, and (iii) you waive any right that you may have to
assert that you may resign your employment for Good Reason with respect to this
reduction in your base salary or to assert that you were entitled to any
severance compensation or benefits as a result of Good Reason in connection with
the Reduction.

In addition, the Company agrees that if you are terminated without Cause or you
terminate your employment for Good Reason (which, for the avoidance of doubt,
may not be triggered by the Reduction) following the date of this letter
agreement and during the term of your Employment Agreement, for purposes of
calculating any Severance Payment or CIC Severance Payment, as applicable, that
may be due you under Section 6(b) of the Employment Agreement, the Base Salary
used for purposes of the calculation, including for purposes of calculating the
target value of your Annual Bonus, will be no less than your Base Salary in
effect on March 31, 2020.

You understand that, except as expressly modified by this letter agreement, your
Employment Agreement shall remain in full force and effect and that this letter
agreement embodies the entire agreement and understanding of the subject matter
hereof and supersedes all prior and contemporaneous agreements and
understandings, whether oral or written, relating



--------------------------------------------------------------------------------

thereto. This letter agreement shall be governed and construed by the laws of
the State of Texas without regard to the conflict of laws principles thereof.
 This letter agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

If you have any questions, please do not hesitate to contact me.



Sincerely,





/s/ Amy Roddy





Amy Roddy

SVP Corporate Services

Acknowledged and Agreed to as of the Date First Written Above:





Bernie G. Wolford Jr.





Bernie G. Wolford Jr.







2

--------------------------------------------------------------------------------